Citation Nr: 0021795	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  95-13 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a urinary tract 
infection, to include the issue of whether a timely 
substantive appeal was filed as to a rating action of 
November 1993.

2.  Entitlement to service connection for left hip pain, to 
include the issue of whether a timely substantive appeal was 
filed as to a rating action of November 1993.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a urinary tract 
infection.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left hip pain.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for arthritis of the 
right wrist.

7.  Entitlement to service connection for arthritis of the 
left wrist.

8.  Entitlement to service connection for a right knee 
disability.

9.  Entitlement to service connection for a left knee 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1989 to May 
1993.

This appeal arises from a November 1993 rating decision from 
the Pittsburgh, Pennsylvania Regional Office (RO) in which 
service connection for urinary tract infections, uterine 
fibroid, cysts in the ovaries, left hip pain, right ankle 
swelling, headaches, arthritis of the left wrist, right knee 
disability, and left knee disability was denied.  Service 
connection for mechanical low back pain was granted with a 0 
percent evaluation assigned, and service connection for 
exercise induced asthma was granted with a 0 percent 
evaluation assigned.  

By rating action of June 1996, the evaluation of the 
veteran's service connected mechanical low back pain was 
increased to 10 percent and the evaluation of the veteran's 
service connected exercise induced asthma was increased to 10 
percent.  In August 1996, the veteran withdrew her appeal as 
to these issues.

By rating action in January 1999, service connection for 
endometriosis (claimed as fibroid of the uterus and ovarian 
cysts) was granted with an evaluation of 10 percent assigned.  
Service connection for right ankle disability, residuals of a 
sprain was granted with an evaluation of 0 percent assigned.  

By rating action of February 2000, the evaluation of the 
veteran's service connection residuals of a sprained right 
ankle was increased to 20 percent.  

In writing in February 2000, the veteran indicated that she 
was only continuing her appeal as to the issues of service 
connection for urinary tract infection, left hip pain, 
headaches, arthritis of the right wrist, arthritis of the 
left wrist, and right and left knee disabilities.

Pursuant to the veteran's request in April 1995, in June 1995 
a hearing at the RO before a local hearing officer was held.  
At this hearing, issues including urinary tract infections 
and left hip pain were discussed.  This could be considered 
an informal claim for service connection as to these issues.  

This appeal additionally arises from the June 1996 rating 
decision from the Pittsburgh, Pennsylvania RO that continued 
the denial of service connection for disabilities to include 
left hip pain and urinary tract infection.  A statement from 
the veteran's representative in October 1996 can be 
considered as a Notice of Disagreement as the above-reported 
issues are noted as being appealed.  Issued in January 1999 
was a Supplemental Statement of the Case on these issues, 
however there was no notice to the veteran that she was 
required to file a substantive appeal.  A February 2000 
statement from the veteran's representative addressing the 
above-noted issues can be considered as a substantive appeal, 
and it is considered timely as the veteran had not been 
informed of any time requirements for filing a substantive 
appeal.  

Further, in this case, the claims for service connection for 
urinary tract infection and left hip pain were handled on a 
de novo basis in the June 1996 rating decision.  However, the 
Board is required to make an independent determination as to 
whether the evidence is new and material.


FINDINGS OF FACT

1.  By a rating action dated in November 1993, the RO denied 
service connection for urinary tract infection and left hip 
pain; the RO notified the veteran by letter dated December 6, 
1993

2.  The veteran filed a Notice of Disagreement with respect 
to the November 1993 decision on June 30, 1994.

3.  A Statement of the Case regarding the issues of 
entitlement to service connection for urinary tract infection 
and left hip pain which included a recitation of the 
veteran's procedural rights was prepared and sent to the 
veteran's address of record on March 29, 1995.  

4.  The veteran did not file a timely substantive appeal or 
request for an extension of the time for filing a substantive 
appeal to the November 1993 rating decision as to the issues 
of service connection for urinary tract infection or left hip 
pain.

5.  The additional evidence submitted in connection with the 
request to reopen the claims for service connection for 
urinary tract infection and left hip disability is not so 
significant that it must be considered to fairly decide the 
merits of the claims.

6.  The claim for service connection for headaches is not 
plausible.

7.  There is no competent medical evidence linking any 
current arthritis of the right wrist to the veteran's 
military service; the claim is not plausible.

8.  There is no competent medical evidence linking any 
current arthritis of the left wrist to the veteran's military 
service; the claim is not plausible.

9.  There is no competent medical evidence linking any 
current right knee disability to the veteran's military 
service; the claim is not plausible.

10.  There is no competent medical evidence linking any left 
knee disability to the veteran's military service; the claim 
is not plausible.


CONCLUSIONS OF LAW

1.  The veteran did not timely perfect an appeal to the 
November 1993 rating decision regarding the issues of 
entitlement to service connection for urinary tract infection 
and left hip pain.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303 (1999).

2.  The November 1993 rating decision denying service 
connection for urinary tract infection and left hip pain is 
final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. § 3.104 
(1999). 

3.  Evidence received since the November 1993 RO decision is 
not new and material, and, thus, the claims for service 
connection for urinary tract infection and left hip pain are 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

4. The claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

5.  The claim of entitlement to service connection for 
arthritis of the right wrist is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim of entitlement to service connection for 
arthritis of the left wrist is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

7.  The claim of entitlement to service connection for a 
right knee disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

8.  The claim of entitlement to service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in May 1988, no history 
of urinary tract infection, left hip pain, headaches, 
arthritis of the right or left wrist, or a right or left knee 
disability was reported.  On examination, the veteran's head, 
genitourinary system, upper extremities, and lower 
extremities were clinically evaluated as normal.  A 
neurological evaluation was considered normal.  

In August 1989, the veteran was seen for complaints of left 
knee pain for one week.  The joint was not red or swollen.  
Pain reliever medication was given.  

In October 1989, the veteran was seen with complaints of 
painful knees without history of trauma.  On examination, 
there was no edema.  There was full range of motion.  
Lachman's was negative.  A test for valgus/varus strain was 
negative at 30 degrees.  The assessment included strain.  

In May 1991, the veteran was seen with complaints of polyuria 
and dysuria.  Urinary tract infection was noted.  

In June 1991, the veteran was seen with complaints of nausea 
and diarrhea for five days without vomiting but with 
headaches.  The assessment included upper gastrointestinal 
problem.  

Also in June 1991, the veteran was seen for a re-evaluation 
of the back.  Part of her complaints included that when she 
sat, it would feel like something was rubbing against the hip 
on the left side.  She had scoliosis.  The assessment was 
muscle strain to the thoracic spine.

In December 1991, the veteran was seen with complaints of 
nausea and diarrhea.  She additionally complained of 
headaches and upset stomach.  The assessment included nausea.  

In January 1992, the veteran was seen with complaints of a 
headache and sore throat.  She generally felt bad.  She felt 
nausea after eating.  The assessment included a cold.

A bone scan of the lumbosacral spine and pelvis in February 
1992 was normal.  

In May 1992, the veteran was seen with complaints to include 
headache and stomach ache.  There was no improvement from the 
previous day.  The assessment included constipation.  

Later in May 1992, the veteran complained of stomach pain in 
the epigastric and pelvic groin areas.  She did not have a 
fever, chills, vomiting, or dysuria.  She did have nausea.  
The assessment included abdominal pain of questionable 
etiology with no evidence of active infection or obstruction.  
The abdominal examination was normal.  There was increased 
frequency of urination.  Probable mild urinary tract 
infection was noted.

In June 1992, the veteran was seen with complaints of diffuse 
abdominal pain and constipation.  She also complained of 
increased urinary frequency, which was felt possibly to be 
related to increased fluid intake.  The assessment included 
pelvic pain of questionable etiology, gastrointestinal upset 
of questionable etiology but probably gastritis, and resolved 
urinary tract infection.  The laboratory tests were normal.

Also in June 1992, the veteran was seen after being in a 
motor vehicle accident.  Her complaints included right 
occipital pain.  On examination, in pertinent part, there was 
some right mastoid tenderness.  The assessment included head 
contusion.  

In September 1992, the veteran was seen with complaints to 
include urinary tract infection or yeast infection.  The 
assessment included Candida vaginitis.  

In October 1992, the veteran was seen with complaints of cold 
symptoms, headache, nausea, and sore throat for five days.  
She stated that most of the discomfort came from the headache 
and cold symptoms.  There was congestion of the lungs and 
chest.  There was frontal discomfort of the head and a small 
amount of discharge in the right ear.  

The next day in October 1992, the veteran was seen with 
complaints of nausea vomiting, headache, feeling light 
headed, and difficulty breathing for six days.  There was 
frontal discomfort of the head.  The ears were clear.  She 
had come in the day before but was not treated.  The 
examination of the head, ears, eyes, nose, and throat was 
benign.  The assessment included upper gastroenteritis.  

Later in October 1992, the veteran was seen for follow up.  
She had a probable diagnosis of exercise induced asthma and 
was prescribed medication.  At the beginning of October she 
had nausea, headache, congestion and cough after taking three 
to four days of medication.  She stopped the medication, but 
the symptoms continued.  They had slowly resolved.  The 
veteran felt she may have had a viral upper respiratory 
infection.  The veteran complained of mild sore throat, 
congestion, and occasional headache relieved by Tylenol.  The 
assessment included probable exercise induced asthma with 
resolving upper respiratory infection and possible 
intolerance to a medication.  

Later in October 1992, the veteran was seen with documented 
exercise induced bronchospasm.  Inhalers gave no improvement 
and another medication caused secondary headaches.  She was 
to be evaluated for possible treatment options.

In December 1992, the veteran was seen with complaints of 
headache, cramps (gas), and painful throat since the previous 
night.  The headache was frontal and there was throbbing 
associated with positional change.  There was no nausea, 
vomiting, diarrhea, or fever.  She complained of dizziness 
and chills.  On examination, the pharynx was erythematous and 
there was tonsillar edema.  The assessment included viral 
upper respiratory infection and rule out strep.  

In March 1993, the veteran was seen with complaints of pain 
in the left groin area.  Also in March 1993, the veteran was 
treated for left abdominal pain, and pelvic pain.  The 
assessments included vaginitis vs. ovarian cyst. 

In April 1993, the veteran was seen for follow up regarding a 
cyst.  There was dysuria, frequency of urination, nocturia, 
and a yellowish discharge.  The assessment included rule out 
urinary tract infection.  

On a separation examination in April 1993, a history of 
swollen or painful joints and frequent or severe headaches 
was reported.  No history of arthritis, bone joint, or other 
deformity, trick or locked knee, or frequent or painful 
urination was reported.  On examination, the veteran's head, 
genitourinary system, upper extremities, and lower 
extremities were clinically evaluated as normal.  A 
neurological evaluation was considered normal.  

In August 1993, a service obstetrics clinic history worksheet 
includes that the veteran reported a history of urinary tract 
infections.  No history of migraines or severe headaches was 
reported.  

Received in May 1993 was a claim for service connection for 
disabilities to include urinary tract infections, pain of the 
left hip, frequent headaches, and arthritis of both wrists.  

On a VA examination in June 1993, the veteran had complaints 
to include a rubbing sensation in the left hip like two bones 
rubbing which was accompanied by an aching sensation.  
Sometimes her fingers would ache and stiffen up.  While she 
was in the service her knee used to ache when running.  Now 
that she was out of the service her knee felt better.  On 
examination, the hip showed no deformities.  There was no 
pain on palpation on anterior and lateral aspect of the hips 
and there was no limitation of motion.  When she had pain in 
the hip, the pain was localized on the posterior aspect and 
the pain came mostly with walking.  On examination of the 
knees there was no deformities, swelling, limitation of 
motion, and no instability, bilaterally.  The diagnoses 
included rule out internal derangement of the knees and rule 
out juvenile arthritis.  The veteran was referred for x-rays.  
The x-rays of the left hip, right and left wrists, and right 
and left knees were normal.

A VA report from June 1993 includes that there was slight 
pain in the lumbar spine area upon range of motion of the 
left hip.  There was range of motion of the right and left 
knee from 0 to 145 degrees.  It was indicated that there was 
no restriction of range of motion of the wrists but the 
veteran stated that sometimes the wrists would lock.  

Another VA examination report from June 1993 indicates that 
the veteran had a history of urinary tract infection three 
times.  The last one was between 1991 and 1992 and she took 
antibiotics and had healed properly.  At the present time, 
the veteran had no complaints regarding the urinary system.  
On examination, there was no costo-vertebral tenderness on 
percussion.  The abdomen was soft with no tenderness and no 
masses.  Palpation on the lower abdomen did not produce any 
pain.  The veteran urinated 7 to 10 times a day.  There was 
no pyuria.  There was no pain on urination.  There was no 
urinary incontinence.  The diagnoses included history of 
recurrent urinary tract infection.  

At a VA examination in July 1993, the veteran complained of 
headaches that began three years ago and occurred 
approximately once a month.  They had a sudden onset, that 
usually began after staying in the sun for too long.  There 
was pain behind that eyes that would spread to the back of 
the head.  Light would bother her eyes during the headache.  
There was no nausea or vomiting.  She would take aspirin and 
would have relief in about an hour.  Her last headache was 
about one and one-half weeks ago.  She would usually not take 
sick time for the headaches.  On examination, the cranial 
nerves II to XII were intact.  There was no motor or sensory 
deficit.  The assessment included muscle contraction 
headaches.  

By rating action of November 1993, service connection for 
disabilities to include urinary tract infections, left hip 
pain, headaches, arthritis of the right wrist, arthritis of 
the left wrist, a right knee disability, and a left knee 
disability was denied.  In pertinent part it was indicated 
that the RO determined that urinary tract infection and left 
hip pain were not found on current examination.  The veteran 
was notified of this decision on December 6, 1993.  The 
current appeal to the Board in part arises from this 
decision.

Evidence received subsequent to the November 1993 rating 
action includes the following: 

A Notice of Disagreement, in part as to the issues of service 
connection for urinary tract infections and left hip pain, 
was filed on June 30, 1994.

Received were VA treatment records from October 1993 to 
December 1994 regarding treatment for disabilities not at 
issue in the current appeal.

A Statement of the Case, in part, as to the issues of service 
connection for urinary tract infection and left hip pain was 
issued on March 29, 1995.

Received were VA treatment records from June 1994 to January 
1995 regarding treatment for disabilities not at issue in the 
current appeal.

A VA outpatient record from June 1994 indicates that the 
veteran was seen with complaints to include right leg pain 
and chronic back pain.  The pain initiated in the right ankle 
and radiated to the right knee.  It was difficult to bear 
weight.  The veteran was referred for treatment.

Received were VA treatment records from June 1994 to February 
1995 regarding treatment for disabilities not at issue in the 
current appeal.

A substantive appeal was filed on April 25, 1995 that listed 
as disabilities on appeal:  "Continued right ankle swelling.  
Endometriosis in association to fibroids and cysts, currently 
receiving monthly injections to reduce the adhesions.  Asthma 
increased problems daily, under physicians care.  Daily lower 
back pain due to previous problems, in addition to, back pain 
associated with endometrial adhesions.  Continued arthritis 
in both wrists radiating into fingers.  Aching knee joints.  
Increased headaches daily.  I am unable to schedule daily 
appointments at the VA Hospital to be seen for my problems.  
If I lived closer to the VA Hospitals, I would be able to be 
seen daily.  Unfortunately, I am financially, physically and 
emotionally unable to make the 100+ mile round trip to 
receive the care I need and deserve.  My problems, in the 
past year, have continued and increased in pain."  
Additionally, a hearing at the RO before a local hearing 
officer was requested. 

Received were VA treatment records from September 1994 to 
January 1995 regarding disabilities not at issue in the 
current appeal.  

At the RO hearing on June 27, 1995, the veteran testified 
that her knees began hurting in service at Jump school.  They 
would ache occasionally when she would run too much, on road 
marches, and during some jumps.  She had a profile when she 
first got there for her knees that said she could run at her 
own pace.  She did not continually seek treatment as she was 
told there was no real problem.  It only happened 
occasionally and she was given pain medication.  She did not 
seek treatment after service as the VA medical facility was 
too far away.  She occasionally had problems with her knees 
currently.  For example, they would ache when she was on her 
knees doing gardening.  Once or twice she would awaken at 
night due to the ache in her knees.  The knees would hurt 
after walking two or three blocks.  They did not hurt all of 
the time.  

Additionally, her right and left wrists began to hurt in the 
service when she was at her duty station.  They would lock up 
when she was doing push-ups or using them a lot.  She would 
be unable to bend the wrists, but then the problem would go 
away after a little while.  She sought treatment once, but 
there would not be a problem whenever she would go for 
treatment.  She had not had treatment since service because 
she did not have insurance and the VA hospital was too far 
away, but her wrists would still hurt.  

As to headaches, the veteran testified that in service it 
seemed like she had a headache every day.  It would happen 
after she was outside for a while, an hour or two after 
awakening.  They would last until she took aspirin, which was 
over-the-counter.  She was seen in service many times for the 
headaches and was given pain relievers.  Again, she had not 
had treatment since service because she did not have 
insurance and the VA hospital was too far away.  Currently 
the headaches were worse than they were in service.  They 
would occur if she was outside, and she would have headaches 
that would not go away and would have to go inside and put 
blankets over her head and take lots of pain reliever until 
they finally went away.  She would get these headaches every 
day, some were worse than others.  

As to left hip pain, the veteran stated that in service she 
was on a jump and felt that she twisted her hip on landing.  
She was on a profile for a week and was given pain reliever 
medication.  She continued to seek treatment for her hip in 
service and was put on profiles and given pain relievers.  
Currently, she had not had treatment since service because 
she did not have insurance and the VA was too far away.  She 
was still having problems with the hip.  The last time she 
was seen was at the VA, the VA provider did not look at the 
right spot.  She was told that there was nothing wrong, but 
she still felt as if the muscle would rub on the hip bone 
when she walked.  As the examiner thought there was no bone 
problem, he dismissed her complaints. 

Finally, urinary tract infection started in service.  She was 
having what she thought were yeast infections and sought 
treatment throughout her time in service.  She was not 
currently seeking treatment, as she had not had a problem 
lately.  

Received were VA treatment records from July 1993 to June 
1995 regarding disabilities not at issue in the current 
appeal.  Some of the records are duplicates of records 
previously associated with the file.

By rating action of June 1996, in part, service connection 
for urinary tract infection and left hip pain was denied.  
The current appeal to the Board arises from this action.

VA treatment records from July 1993 to December 1996 were 
associated with the file and, in part, are duplicates of 
records previously associated, and in part note treatment for 
disabilities not at issue on appeal.  In pertinent part, the 
records include a VA outpatient record from November 1995 
that shows that the veteran was seen for treatment for 
asthma.  It was noted that the veteran complained of 
headaches for three years.  A CT scan of the head was noted.

A VA CT report from December 1995 shows that the veteran had 
a history of headaches for three years, rule out space 
occupying lesion was noted.  The impression included normal 
enhanced CT scan of the head.  No etiology was seen to 
explain the veteran's headaches.  

A VA outpatient record from January 1996 shows that the 
veteran was seen for treatment for asthma.  She additionally 
reported that she had complaints including wrist pain and 
headache.  

A VA optometry record from February 1996 shows that the 
veteran was seen with complaints of vision problems both near 
and far and headaches.  

An outpatient record from February 1996 shows the veteran was 
seen for bronchial asthma.  Allergy testing was negative and 
CT scan of the head was normal.  The veteran had cold 
symptoms with increased shortness of breath.  There was no 
cough, mostly cold and sinus congestion.  The sinuses were 
tender.  The impression included upper respiratory 
infection/sinusitis and bronchial asthma.

Received were VA outpatient records from August 1993 to March 
1997 that are duplicates of records previously associated 
with the file or address disabilities not at issue in the 
current appeal.

Of record are VA examination reports from December 1997, 
April 1998, May 1998, and July 1998 that address disabilities 
not at issue in the current appeal.

Received in April 1999 were records from John Wagner, D.P.M., 
from January 1999 to March 1999, addressing treatment for 
disabilities not at issue in the current appeal.

Received in September 1999 was a record from Stephen F. 
Conti, M.D., regarding treatment for a disability not at 
issue in the current appeal.

II.  Analysis

A.  Timeliness of substantive appeal

Under the pertinent statutes and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).  
Ordinarily, the notice of disagreement must be filed within 
one year from the date of mailing of the notice of the result 
of the initial review or determination.  38 U.S.C.A. § 
7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (1999).

Thereafter, a statement of the case is to be prepared unless 
the benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1) (West 1991).  A claimant must file the substantive 
appeal within 60 days from the date the statement of the case 
is mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  

Additionally, if a claimant has not yet perfected an appeal 
and a supplemental statement of the case (SSOC) is issued in 
response to evidence received within the one-year period 
following the mailing date of notification of the 
determination being appealed, 38 U.S.C.A. § 7105(d)(3) (West 
1991) and 38 C.F.R. § 20.302(c) (1999), the VA is required to 
afford the claimant at least 60 days from the mailing date of 
the SSOC to respond and perfect an appeal, even if the 60-day 
period would extend beyond the expiration of the one-year 
period.  VAOPGCPREC 9-97 (February 11, 1997).



Further it is noted that, 

An extension of the 60 day-period for 
filing a Substantive Appeal, or the 60-
day period for responding to a 
Supplemental Statement of the Case when 
such a response is required, may be 
granted for good cause.  A request for 
such an extension must be in writing and 
must be made prior to expiration of the 
time limit for filing the Substantive 
Appeal or the response to the 
Supplemental Statement of the Case.  The 
request for extension must be filed with 
the Department of Veterans Affairs office 
from which the claimant received notice 
of the determination being appealed, 
unless notice has been received that the 
applicable records have been transferred 
to another Department of Veteran's 
Affairs office.  A denial of a request 
for extension may be appealed to the 
Board.

38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.303 
(1999).  

In determining the computation of the time limit for filing a 
substantive appeal, the following regulation applies:

20.305 Rule 305. Computation of time 
limit for filing.

(a) Acceptance of postmark date. When 
these Rules require that any written 
document be filed within a specified 
period of time, a response postmarked 
prior to expiration of the applicable 
time limit will be accepted as having 
been timely filed. In the event that the 
postmark is not of record, the postmark 
date will be presumed to be five days 
prior to the date of receipt of the 
document by the Department of Veterans 
Affairs. In calculating this 5-day 
period, Saturdays, Sundays and legal 
holidays will be excluded.
(b) Computation of time limit.  In 
computing the time limit for filing a 
written document, the first day of the 
specified period will be excluded and the 
last day included.  Where the time limit 
would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding 
workday will be included in the 
computation.

(Authority: 38 U.S.C. 7105)

38 C.F.R. § 20.305 (1999)

VA regulations require that this substantive appeal consist 
of either a VA Form 1-9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (1999).  If the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, the 
claimant is statutorily barred from appealing the RO 
decision.  Roy v. Brown, 5 Vet. App. 554 (1993).  See also YT 
v. Brown, 9 Vet. App. 195 (1996).

In this case, the RO notified the veteran of the November 
1993 rating decision that denied service connection for 
disabilities to include urinary tract infection and left hip 
pain by means of a letter dated on December 6, 1993.  In June 
1994, a timely Notice of Disagreement was filed.  A Statement 
of the Case (SOC) was issued to the veteran's address of 
record on March 29, 1995.  The veteran was required to file a 
timely substantive appeal with 60 days from the issuance of 
the Statement of the Case or within a year from the date of 
the letter notifying her of the November 1993 rating 
decision.

Received on April 25, 1995 was a substantive appeal as to 
other issues on appeal, in which the issues of service 
connection for urinary tract infection and left hip pain were 
not addressed.  An RO hearing was requested.  The RO hearing 
was held on June 27, 1995, in which the issues of service 
connection for urinary tract infection and left hip pain were 
addressed.  This RO hearing may be considered as a 
substantive appeal as to these issues filed on the date of 
the hearing.

However, in computing the time limit for filing a written 
document, the first day of the specified period will be 
excluded and the last day included.  Thus, 60 days from March 
29, 1995 would be May 28, 1995.  Even considering the 
permissible five day period prior to the date of receipt of 
the substantive appeal, it is thus clear that a timely 
substantive appeal was not filed.  Additionally, in this 
case, the veteran was notified and provided the opportunity 
to present argument as to the issue of whether a timely 
substantive appeal had been filed.  

The record does not reflect the submission of a timely 
request from the veteran for an extension of time, in 
accordance with 38 C.F.R. § 20.303, within which to submit a 
substantive appeal.  In the absence of receipt of a timely 
substantive appeal pertaining to the RO's November 1993 
denial of service connection for urinary tract infection and 
left hip pain, the Board is without jurisdiction to entertain 
an appeal of said decision.  See Roy v. Brown.  Accordingly, 
the claim concerning entitlement to service connection for 
urinary tract infection and left hip pain based on the rating 
action of November 1993 is dismissed.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.

B.  New and material

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
As the denial by the RO of the veteran's claim was not 
predicated upon the Colvin test, the veteran will not be 
prejudiced by the Board's consideration of her claim.

Regarding whether new and material evidence has been 
submitted to reopen a claim for service connection for 
urinary tract infection and left hip pain, the evidence 
submitted since the November 1993 rating action consists of 
treatment records regarding disabilities other than urinary 
tract infections and left hip pain.  Additionally, there is 
testimony by the veteran to the effect that she had urinary 
tract infections in the past but was not currently affected 
and that she currently has left hip pain which started in 
service.  Where, as here, the determinative issue is one of 
medical causation, competent medical evidence connecting any 
current disability to an in-service injury or condition is 
required, and lay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. § 5108.  Epps v. 
Gober, 126 F.3d 1464 (1997).  Therefore, new and material 
evidence has not been submitted to reopen a claim of 
entitlement to service connection for urinary tract infection 
or left hip pain.

C.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Where a veteran served 
90 days or more during a period of war or after December 31, 
1946 and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is, a claim 
which is plausible.  If she has not presented a well grounded 
claim, her appeal must fail, and there is no duty to assist 
her further in the development of her claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

It should additionally be noted that while it is argued that 
the VA has a duty to assist claimants whose claims are not 
well grounded, this proposition has been rejected by the 
United States Court of Appeals for Veterans Claims.  On July 
14, 1999, the Court affirmed a September 6, 1996 Board 
decision which denied claims for service connection for 
several disabilities as not well grounded.  Morton v. West, 
12 Vet. App. 477 (1999).  In that case, the Court addressed 
and rejected the appellant's argument on appeal that, by 
virtue of various regulations, VA ADJUDICATION PROCEDURE MANUAL 
M21-1 provisions, and Compensation & Pension Service (C&P) 
policy concerning the development of claims, VA had taken 
upon itself a duty to assist in fully developing the facts 
pertinent to a claim even in the absence of a well-grounded 
claim.  Because there is no duty to assist under 38 U.S.C.A. 
§ 5107(a) absent the submission of a well-grounded claim, see 
Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 2348 (1998), the Court held that the 
Secretary cannot undertake to assist a veteran in developing 
facts pertinent to his or her claim until such a claim has 
first been established.  In the order, the Court addressed 
and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).




1.  Headaches

The veteran is claiming that she has headaches that were 
incurred in service.  The veteran's service medical records 
show that she was treated on several occasions for headaches 
associated with upper gastrointestinal problems, nausea, a 
cold, constipation, head contusion related to a motor vehicle 
accident, intolerance to asthma medication, and viral upper 
respiratory infection.  At discharge examination, headaches 
were reported.  However, neurological evaluation was 
considered normal.  A post service VA examination June 1993, 
pursuant to the veteran's complaint of headaches upon being 
in the sun, includes an assessment of muscle contraction 
headaches.  Additional post service treatment records show 
the veteran was seen with complaints of a headache, in 
December 1995 and February 1996, associated with asthma and 
includes a report of a CT scan of the head that was normal, 
and at a February 1996 vision evaluation.  At the RO hearing 
in June 1995, the veteran complained of daily headaches that 
started when she was out of doors and required her to return 
inside.  

While headaches in service and postservice were reported, 
there is simply no competent medical evidence that the 
appellant has a chronic disability manifested by headaches 
which is the same condition or related to the headaches 
experienced on active duty.  See Lathan v. Brown, 7 Vet. App. 
359 (1995).  Although the appellant is competent to testify 
to the pain that she has experienced since service, she is 
not competent to testify to the fact that the headaches she 
experienced in service and since service are manifestations 
of the same condition.  See Clyburn v. West, 12 Vet. App. 296 
(1999) wherein the court held that in spite of the fact that 
a claim for compensation may have been filed very soon after 
service, there, nevertheless, must be competent evidence 
linking the veteran's present disability to military service.  



2.  Arthritis of the right and left wrists

The veteran is claiming that she currently has arthritis of 
the right wrist and of the left wrist that was incurred 
during service.  The service medical records are silent 
regarding complaints, clinical findings, and diagnoses of 
arthritis of the right wrist or of the left wrist.  The 
evidence in this case reveals that at the June 1993 VA 
examinations, the veteran complained that her fingers would 
stiffen up and that the wrists would lock upon motion.  The 
x-ray of both wrists was normal.  Subsequently at the RO 
hearing in June 1995, and in a VA treatment record in January 
1996, the veteran complained of wrist pain.

The veteran has submitted no competent medical evidence to 
establish a nexus between any current arthritis of the right 
wrist and arthritis of the left wrist and her service.  The 
only evidence that would support the veteran's claim is found 
in her statements.  However, lay evidence is inadequate to 
establish a medical nexus.  Epps v. Gober, 126 F.3d 1464 
(1997).  Since all three criteria to establish evidence of a 
well-grounded claim have not been met, it follows that the 
veteran's claim must be denied based on her failure to submit 
evidence of a well-grounded claim.  Absent a well-grounded 
claim, the Board has no duty to assist or decide the case on 
its merits.  The veteran having failed to present evidence of 
a plausible claim for entitlement to service connection for 
arthritis of the right wrist and arthritis of the left wrist, 
those claims must be denied.

3.  Right knee disability and left knee disability

The veteran is claiming that she currently has a right knee 
disability and a left knee disability that were incurred 
during service.  The service medical records show that the 
veteran was seen in August 1989 with a complaint of left knee 
pain and in October 1989 with a complaint of painful knees.  
The VA examinations from June 1993 show that the veteran 
complained that a knee would ache when running.  Currently 
her knees felt better.  The x-ray of both knees was normal 
and the veteran had full range of motion of the knees.  At 
the RO hearing in June 1995, the veteran reported that her 
knees continued to hurt.  

The veteran has submitted no competent medical evidence to 
establish a nexus between any current right knee disability 
or left knee disability and her service.  The only evidence 
that would support the veteran's claim is found in her 
statements.  However, lay evidence is inadequate to establish 
a medical nexus.  Epps v. Gober, 126 F.3d 1464 (1997).  Since 
all three criteria to establish evidence of a well-grounded 
claim have not been met, it follows that the veteran's claim 
must be denied based on her failure to submit evidence of a 
well-grounded claim.  Absent a well-grounded claim, the Board 
has no duty to assist or decide the case on its merits.  The 
veteran having failed to present evidence of a plausible 
claim for entitlement to service connection for a right knee 
disability or a left knee disability, that claim must be 
denied.


ORDER

The veteran having failed to perfect an appeal to the rating 
action of November 1993, the claim for entitlement to a 
service connection for urinary tract infection is dismissed.

The veteran having failed to perfect an appeal to the rating 
action of November 1993, the claim for entitlement to a 
service connection for left hip pain is dismissed.

As new and material evidence has not been presented to reopen 
a claim of service connection for urinary tract infection, 
the claim is denied.

As new and material evidence has not been presented to reopen 
a claim of service connection for left hip pain, the claim is 
denied.

As the claim of entitlement to service connection for 
headaches is not well grounded, the appeal is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for arthritis of the right wrist is 
denied.

As a well grounded claim has not been presented, entitlement 
to service connection for arthritis of the left wrist is 
denied.

As a well grounded claim has not been presented, entitlement 
to service connection for a right knee disability is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for a left knee disability is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

